In the

    United States Court of Appeals
                For the Seventh Circuit
No. 12-1723

WARNETHER A. MUHAMMAD,
                                                 Plaintiff-Appellant,

                                 v.


CATERPILLAR, INC.,
                                                Defendant-Appellee.

        Appeal from the United States District Court for the
                    Central District of Illinois.
         No. 09-cv-2172 — Michael P. McCuskey, Judge.


   ARGUED OCTOBER 4, 2013 — DECIDED SEPTEMBER 9, 2014


   Before EASTERBROOK, ROVNER, and WILLIAMS, Circuit Judges.

    ROVNER, Circuit Judge. Warnether Muhammad alleges that
his coworkers at Caterpillar, Inc., created a hostile work
environment by subjecting him to sexual and racial harassment
and that his supervisor retaliated by suspending him after he
complained about it. Upon receiving a right-to-sue letter from
the Equal Employment Opportunity Commission, Muhammad
2                                                   No. 12-1723

sued Caterpillar under Title VII. The district court granted
summary judgment for Caterpillar. Because the company
reasonably responded to the complaints of harassment, and no
evidence suggests that Caterpillar suspended Muhammad
because he complained, we affirm the judgment.
    We recite the facts in the record in the light most favorable
to Muhammad. See Cannon v. Burge, 752 F.3d 1079, 1088 (7th
Cir. 2014). In 2006, after some of Muhammad’s coworkers
made offensive comments, both orally and in writing, about his
race and his perceived sexual orientation, Muhammad com-
plained to management, and the company responded.
   The offensive oral comments occurred over the course of
several months and came from three different employees. In
the first incident, a coworker called Muhammad a “black
nigger.” Muhammad complained to human resources. After
the complaint, that employee never made any further racial
comments to Muhammad. A different coworker stated that he
did not like Muhammad’s “black faggot ass,” and Muhammad
reported the statement to his supervisor, Kipp Edwards, who
brought the complaint to human resources. Muhammad had
no subsequent problems with that employee. Finally, yet
another employee told Muhammad that her grandchildren are
black, that she does not like them or black people generally,
and that she wished her daughter had dated a white man.
Edwards brought that complaint to human resources as well.
The next month, the same employee commented to Muham-
mad that “his black butt should have stayed fired,” but
Muhammad never reported this single, additional incident to
Caterpillar.
No. 12-1723                                                   3

    The company also responded to offensive comments that
were scrawled on the walls of the bathroom nearest Muham-
mad’s workstation in August 2006. The vandal (or vandals)
wrote that Muhammad “is a fag, a know it all fag,” that he
“sucks Kippy dick” (an apparent reference to his supervisor
Kipp Edwards), that he has AIDS, and that he is a “black
nigger” who “should be killed.” Muhammad reported the
graffiti to Edwards on August 11. Edwards contacted the shift
supervisor, Brad Johnson, and the labor relations representa-
tive, Melissa Schwoerer, and he immediately contacted Nu-
Air—a third-party provider of painting services—to have the
graffiti painted over. Similar graffiti reappeared on August 14,
and Muhammad spoke with Edwards and also discussed the
matter with Johnson directly who was present at the shift
meeting. That evening, Edwards discussed with Muhammad
that he should follow the chain of command in submitting
complaints and should inform Edwards and then Edwards
would communicate the information to Johnson. Edwards had
Nu-Air repaint the walls again after that complaint.
    Around that time (though we cannot tell precisely when),
Edwards addressed the graffiti problem further by discussing
it with all of Muhammad’s coworkers at a shift meeting. When
more graffiti appeared on August 30, Edwards once more had
the walls repainted, and each person on Muhammad’s line was
individually warned that anyone caught defacing the walls
would be fired immediately. No more graffiti appeared.
    Roughly six weeks had passed when, on October 12, an
incident occurred that resulted in Muhammad’s suspension.
On that day, Muhammad left his work station during a non-
break time to use the restroom, and checked the bid board for
4                                                 No. 12-1723

postings before returning to his station. Edwards confronted
Muhammad concerning his use of work time to check the bid
board.
     The facts are in dispute as to what happened next. Edwards
contends that Muhammad responded with disrespectful
comments, and walked away from Edwards when he was
trying to discuss the matter. Muhammad asserts that he did
not act in that manner, but also states that he did not want to
engage in a discussion without a union representative present.
It is undisputed that Edwards decided to indefinitely suspend
Muhammad and that he walked Muhammad out of the plant
at that time, allegedly for insubordination. Edwards had
authority only to suspend employees pending the investigation
of the alleged misconduct by the company. After that internal
investigation, the suspension of Muhammad was deemed
appropriate. Muhammad filed a grievance through his union
representative and was allowed to return to work on Novem-
ber 2, 2006. He was later suspended a second time and then
terminated based on his conduct with his coworkers upon his
return. Following the settlement of his grievance of the
termination, he returned to work at Caterpillar again in July
2008 with no back pay, and was laid off due to a reduction in
force in April 2009. He was later rehired at Caterpillar where
he remains employed.
    Based on the incidents of August-October 2006, Muham-
mad filed his charges of harassment and retaliation with the
EEOC, and in June 2009 he received his right-to-sue letter.
Shortly thereafter he filed this suit, alleging that he was
harassed with offensive comments about his perceived sexual
orientation and his race and that Edwards suspended him in
No. 12-1723                                                     5

retaliation for reporting the offensive graffiti to the shift
supervisor.
     The district court granted summary judgment for Caterpil-
lar. In rejecting the claim of sexual harassment, the court relied
on our decision in Spearman v. Ford Motor Company, 231 F.3d
1080, 1085 (7th Cir. 2000), which held that the Title VII prohibi-
tion on discrimination based on sex extended only to discrimi-
nation based on a person’s gender, and not that aimed at a
person’s sexual orientation. The district court also ruled that
Caterpillar was not liable for any racial harassment by cowork-
ers because, in the court’s view, the company’s responses to
Muhammad’s complaints of harassment were reasonable.
Finally, the court concluded that Muhammad lacked evidence
that Edwards retaliated against him for complaining about the
harassment.
    On appeal, Muhammad argues that his coworkers’ deroga-
tory comments about sexual orientation were based on his sex.
He asserts that his coworkers would not have directed their
comments “towards a female in the workplace notwithstand-
ing her sexual preferences” and that “[i]t is … conceivable to
believe that he was harassed because he was a male who did
not, in the mind [sic] of his harassers, act like a male.” We are
not persuaded for two reasons.
    First, Muhammad’s argument, made for the first time on
appeal, that his coworkers would not have harassed a female
for her sexual preferences is speculation. At summary judg-
ment, Muhammad must produce evidence to support his
assertions, see Diadenko v. Folino, 741 F.3d 751, 757–58 (7th Cir.
6                                                      No. 12-1723

2013); Singer v. Raemisch, 593 F.3d 529, 533 (7th Cir. 2010), yet
he points us to none.
    Second, even if we set that problem aside, another more
fundamental obstacle blocks Muhammad’s claim that Caterpil-
lar is liable for sexual and racial harassment: Caterpillar
reasonably responded to Muhammad’s complaints. See Berry v.
Chicago Transit Auth., 618 F.3d 688, 692 (7th Cir. 2010) (explain-
ing that employer cannot be liable if it “took prompt action that
was reasonably likely to prevent a reoccurrence.”) After
Muhammad reported to Caterpillar his coworkers’ offensive
comments and the company responded, only one of the
coworkers made another similar remark. But Muhammad
never reported that isolated statement. “An employer is not
liable for co-employee sexual harassment when a mechanism
to report the harassment exists, but the victim fails to utilize it.”
Durkin v. City of Chicago, 341 F.3d 606, 612–13 (7th Cir. 2003); see
also Montgomery v. American Airlines, Inc., 626 F.3d 382, 392
(7th Cir. 2010) (“An aggrieved employee must at least
report—clearly and directly—nonobvious policy violations
troubling him so that supervisors may intervene.”).
    As for the graffiti, Caterpillar responded quickly each time
Muhammad reported it, and it soon stopped the problem
permanently. The company engaged Nu-Air three times in
August to paint over the offending comments; two of those
times were within three days of each other. Muhammad’s
supervisor, Edwards, also addressed the graffiti problem at a
shift meeting, and after the third repainting, each coworker on
Muhammad’s line was warned that Caterpillar would immedi-
ately fire any employee caught defacing the walls. Muhammad
concedes that the graffiti never reappeared after that warning.
No. 12-1723                                                    7

    Even though the graffiti never resurfaced after the threat to
terminate offenders, Muhammad insists that Caterpillar should
have done more to identify who was responsible for the graffiti
and to punish all coworkers who harassed him. But Title VII
requires only that employers take action reasonably calculated
to stop unlawful harassment; that requirement does not
necessarily include disciplining the employees responsible for
past conduct. See Porter v. Erie Foods Int’l, 576 F.3d 629, 637
(7th Cir. 2009)(“In assessing the corrective action, our focus is
not whether the perpetrators were punished by the employer,
but whether the employer took reasonable steps to prevent
future harm.”); Lapka v. Chertoff, 517 F.3d 974, 984–85 (7th Cir.
2008). Given that Caterpillar’s prompt response halted the
harassment that Muhammad brought to its attention, the
company is not liable under Title VII for not doing more to
hunt down the guilty coworkers for punishment.
    That leaves only Muhammad’s retaliation claim. Title VII
prohibits employers from retaliating against employees for
their opposition to unlawful employment practices. See
42 U.S.C. § 2000e-3(a). Muhammad alleges that the initial
suspension constituted retaliation against him for his com-
plaint of harassment. This retaliation claim concerns only the
actions of Edwards, and therefore is limited to the initial
indefinite suspension because Edwards was not a decision-
maker in the subsequent suspension and termination decisions,
and Muhammad does not raise arguments related to those
actions. As to the initial suspension, Edwards maintains that
Muhammad was suspended because he left his work station
during a non-break time to check the bid board and when
Edwards attempted to discuss the impropriety of that action
8                                                  No. 12-1723

and other concerns with Muhammad, Muhammad responded
disrespectfully, refused to talk with him, and walked away
from him as he was speaking. Muhammad asserts in his
statement of undisputed facts that he “believes Edwards
suspended him in October 2006 because he went over his head
and complained to Boyd Johnson about sexual harassment.”
The complaint to Johnson involved the graffiti in the restroom.
    The first problem is that the only complaint of “sexual
harassment” made by Muhammad is of statements regarding
his sexual orientation, which is not prohibited conduct under
Title VII. Accordingly, Muhammad cannot maintain a retalia-
tion claim based on a complaint of conduct that is not covered
under Title VII, and summary judgment was proper on that
basis alone. See Hamner v. St. Vincent Hosp. and Health Care
Center, Inc., 224 F.3d 701, 707–08 (7th Cir. 2000)(retaliation
claim failed because the conduct the plaintiff opposed (harass-
ment based on his sexual orientation) was not proscribed by
Title VII); Magyar v. Saint Joseph Regional Medical Center, 544
F.3d 766, 771 (7th Cir. 2008).
    Because the graffiti included racial epithets as well, how-
ever, the district court considered whether the claim could
nonetheless survive on that basis. Even that broad construc-
tion, however, does not salvage the claim. Muhammad has not
identified any similarly-situated persons who were treated
differently, and in fact eschews any reliance on the “indirect
method” of establishing retaliation. See generally Andrews v.
CBOCS West, Inc., 743 F.3d 230, 234 (7th Cir. 2014) (noting that
retailiation can be proven using either the direct or indirect
method and setting forth the factors relevant to each method).
He instead argues that he should survive summary judgment
No. 12-1723                                                     9

under the direct method of proof, under which a plaintiff may
demonstrate through direct or circumstantial evidence that the
adverse action by the employer was motivated by an imper-
missible purpose. Cerutti v. BASF Corp., 349 F.3d 1055, 1061
(7th Cir. 2003). This may include, for example, such direct
evidence as an admission by the employer of an impermissible
animus. In addition, it includes circumstantial evidence that is
strong enough, taken as a whole, to allow the trier of fact to
draw the inference of such animus. Morgan v. SVT, LLC,
724 F.3d 990, 995 (7th Cir. 2013). We have used the metaphor
of a “convincing mosaic of circumstantial evidence,” evincing
the image of a mosaic whose individual tiles add up to a
complete picture, but that is just one means of conceptualizing
the requirement that the circumstantial evidence must be
sufficient to support the necessary inference. Id.; Sylvester v.
SOS Children’s Villages Illinois, Inc., 453 F.3d 900, 903–04 (7th
Cir. 2006)(noting that a case of discrimination may be made by
assembling pieces of evidence, none meaningful in itself, but
which taken as a whole provide strong support of discrimina-
tion, even if that evidence does not present the picture charac-
terized by the language discussing the “mosaic” of circumstan-
tial evidence). “If the plaintiff can assemble from various scraps
of circumstantial evidence enough to allow the trier of fact to
conclude that it is more likely than not that discrimination lay
behind the adverse action, then summary judgment for the
defendant is not appropriate, and the plaintiff may prevail at
trial even without producing any ‘direct’ proof.” Morgan,
724 F.3d at 996. Regardless of the type of evidence
presented—whether direct or circumstantial or both—the
ultimate inquiry is whether the evidence is sufficient to allow
10                                                  No. 12-1723

the trier of fact to conclude that the employer took an adverse
action against Muhammad because of his complaint of harass-
ment. Here, Muhammad makes no effort to establish an
admission of such animus or to otherwise present direct
evidence of it, and he has failed to present evidence that rises
above the type of speculation that is insufficient to survive
summary judgment. Perez v. Thorntons, Inc., 731 F.3d 699, 716
(7th Cir. 2013)(“It is not sufficient that a jury might guess or
speculate that gender or ‘race might have made a difference in
the decision,’ because ‘guesswork and speculation are not
enough to avoid summary judgment.’”), quoting Good v.
University of Chicago Medical Center, 673 F.3d 670, 675 (7th Cir.
2012).
    Muhammad acknowledged that he left his workstation
during a non-break time to use the restroom, and that he
checked the bid board to see what jobs were posted in the plant
before returning to the station. He concedes that Edwards
confronted him concerning his use of non-break time to check
the bid board. Although he states that he did not walk away
while Edwards was speaking to him, his testimony is vague as
to what happened. He acknowledged in his testimony that he
did not want to discuss the situation with Edwards without
union representation, and in his response to the motion for
summary judgment below he appears to employ that as a
justification for his refusal to continue the conversation:
“Edwards stated that [the suspension] was because [Muham-
mad] walked away from him when he was discussing his
absence from his work station. But Muhammad wanted a
Union Steward to be present because he feared disciplinary
action would be discussed.” Whether or not Muhammad
No. 12-1723                                                     11

walked away, it is undisputed that Edwards approached
Muhammad with a concern about his work performance, and
that some conflict arose in the course of discussing the matter.
After that engagement, Edwards decided to suspend Muham-
mad and walked him out of the plant. Such evidence is
consistent with the defendant’s characterization of the suspen-
sion as having been based on Muhammad’s conduct in the
course of that discussion.
     The evidence submitted by Muhammad indicating that the
suspension was retaliatory in violation of Title VII is minimal.
Muhammad presents only testimony that at the shift meeting
in August after he complained of the graffiti to Johnson,
Edwards “mentioned” to him that he should follow the proper
chain of command in submitting complaints and told him that
he should present them first to Edwards and then Edwards
would report to Johnson. Pltfs. Dep. at 71. Muhammad does
not state that Edwards was angry in that exchange, and does
not even remember precisely when the conversation occurred.
There is virtually no evidence, other than the possible temporal
proximity, that the conversation played a role in the suspen-
sion, and we have repeatedly held that mere temporal proxim-
ity is rarely sufficient. See Cung Hnin v. TOA (USA), LLC,
751 F.3d 499, 508 (7th Cir. 2014); Tomanovich v. City of Indianapo-
lis, 457 F.3d 656, 665 (7th Cir. 2006). There is no indication here
that the chain-of-command conversation was anything more
than a reminder as to the proper procedures of the workforce.
Muhammad’s complaint to Johnson had occurred over a
month before his suspension, when the graffiti appeared in the
restroom. Edwards had already communicated the same
information to Johnson, and had continued to consult Johnson
12                                                   No. 12-1723

as to the proper response to take in the ensuing graffiti
incidents. Edwards did not admonish Muhammad at the time
of the complaint or take any action to impede him from
contacting Johnson. There is in short no reason to believe that
Muhammad’s communication with Johnson led to the decision
to suspend him. In fact, when asked in his deposition why he
was suspended, Muhammad repeatedly stated either that he
did not know or that he was told it was because of poor
performance, not that it was because of his complaint to
Johnson. He later stated that he believes it may be related to his
decision to complain to Johnson directly about the harassment,
but that is nothing more than speculation on his part. More is
needed to establish evidence sufficient to survive summary
judgment.
   Muhammad also asserts that his actions in checking the bid
board could not have been the actual reason for his suspension
because he personally knows of others who engaged in similar
conduct and were not disciplined. But Muhammad provides
no names, affidavits, or other evidence as to such persons.
Moreover, the argument ignores that Edwards premised the
suspension on his handling of the conversation about the bid
board, not his conduct in checking the bid board. Muhammad
has provided only conjecture as to the reason for his suspen-
sion and that is insufficient to survive summary judgment.
Accordingly, the district court did not err in granting summary
judgment on the retaliation claim as well.
     The decision of the district court is AFFIRMED.